UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: NINE WEST LBO SECURITIES:

LITIGATION

Pertains to All Associated Actions 20-MD-2941 (JSR)
2 ORDER

oo ee x

JED S. RAKOFF, U.S.D.Jd.

The Court has received the Parties’ Joint Statement Concerning
Case Status, ECF 440, which stated that “there are no claims against
any defendants that remain in this Court.” The parties further
requested cancellation of the Final Pre-Trial Conference scheduled
for July 23, 2021.

Accordingly, the Court hereby cancels the Final Pre-Trial
Conference previously scheduled for July 23, 2021.

The Clerk of the Court is ordered to close the multidistrict
litigation docket (20-MD-2941) and all constituent dockets

consolidated therein.

 

SO ORDERED
Dated: New York, NY \ Nb
July 15, 2021 JEP S, RAKOFF, U.S.D.J.
